DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election without traverse of Group II, claims 9-16, in the reply filed on 10/20/20 is acknowledged.  Claims 1-8 and 17-18 have been withdrawn from consideration as being directed toward a non-elected invention.  Hence, claims 9-16 are the only remaining claims presently active in the application for prosecution thereof.

In light of the amendment filed 3/19/21, the 35 USC 112 rejections have been withdrawn.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over Guo (2014/0187001) in combination with Gan et al. (2006/0110871 and Tanigaki et al. (2019/0072851) (a) alone or (b) in combination with Konuma et al. (5,856,853).
Guo (2014/0187001) teaches a method of fabricating array substrate whereby a display substrate is provided and forming a metal conductive wire (17/18), forming a photoresist thereon, patterning the photoresist by exposure and development and etching the metal wires and finally removing the photoresist ([0100] and Figs. 2-8).  Guo (2014/0187001) teaches a glass substrate [0050].
Guo (2014/0187001) fails to teach an oxidization step of the sidewalls of metal lines and to teach a baking step between the development and etching steps.
Gan et al. (2006/0110871) teaches an oxidation step of oxidizing sidewalls of a metal gate stack for TFT arrays (abstract).
Tanigaki et al. (2019/0072851) teaches display apparatus whereby after development of a photoresist a heat cure step is performed to improve the chemical resistance and the dry etching resistance of the photoresist to be used as an etching mask [0803].
Therefore it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Guo (2014/0187001) process to include an oxidation of the side walls and performing a baking step between development and etching as evidenced by Gan et al. (2006/0110871 and Tanigaki et al. (2019/0072851) with the expectation of producing an improved display device.
Guo (2014/0187001) in combination with Gan et al. (2006/0110871 and Tanigaki et al. (2019/0072851) fail to teach the metallic oxide coating prevents light leakage.
(a) While the Examiner’ acknowledges the fact that the prior art fails to positively recite that the metallic oxides would prevent light leakage, the Examiner takes the position that this would be an inherent property of the coated metal lines as the metal lines and the metal oxide coating are similar and hence would be expected to possess the same characteristics absent a showing to the contrary.
(b) Konuma et al. (5,856,853) teaches a short circuit preventing film of liquid crystal electrical optical device whereby a metal electrode film is oxidized by anode oxidation to form a metal oxide film on the electrode which serves as a short circuit preventing film, i.e. a black matrix film (abstract and col. 3, lines 9-30).
Therefore it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Guo (2014/0187001) in combination with Gan et al. (2006/0110871 and Tanigaki et al. (2019/0072851) process to form a short circuit preventing film to prevent light from leaking as evidenced by Konuma et al. (5,856,853) with the expectation of forming an improved device.

Regarding claims 11,13 and 14, Tanigaki et al. (2019/0072851) teaches the baking step to be from 70-200C and from 30seconds to several hours.  Regarding the amount of oxidant utilized, claimed 3000 milliliters per minute, the Examiner takes the position that this would be a matter of design choice by one practicing in the art absent a showing of criticality thereof.  
Regarding claims 15 and 16, the claimed oxidant is met as the reference teaches using ozone which is deemed as a strong oxidant.  Application by a brush would be within the skill of one practicing in the art absent a showing of unexpected results obtained therefrom.

Response to Amendment
Applicant's arguments filed 3/19/21 have been fully considered but they are not persuasive.

Applicant argued the prior art of record fails to teach or fairly suggest that the metallic oxide coating on sidewalls of the patterned metal lines prevents light leaking from the array substrate.

Furthermore, Applicant argued the prior art teaches the metallic oxide coating for improving adhesion, protection against subsequent plasma processing and reducing resistivity and not for the claimed preventing light leakage.  
In response to applicant's argument that the applicant has a different reason for, or advantage resulting from doing what the prior art relied upon has suggested, it is noted that it is well settled that this is not demonstrative of non-obviousness, In Re Kronig 190 USPQ 425, 428 (CCPA 1976); In Re Lintner 173 USPQ 560 (CCPA 1972); the prior art motivation or advantage may be different than that of applicant while still supporting a conclusion of obviousness.  In Re Wiseman 201 USPQ 658 (CCPA 1979); Ex Parte Obiaya 227 USPQ 58 (Bd. of APP. 1985).
Finally, Konuma et al. (5,856,853) teaches the claimed metallic oxide film on metal patterned film to prevent light leakage as detailed above.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K TALBOT whose telephone number is (571)272-1428.  The examiner can normally be reached on Mon-Thurs 6:30-5PM - Fri OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy H Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic 






/BRIAN K TALBOT/Primary Examiner, Art Unit 1715